Per curiam.
This disciplinary matter is before the Court on the Petition for Voluntary Surrender of License filed by John J. Sowa, who has been a member of the State Bar since 1989. The State Bar has no objection to the acceptance of Sowa’s petition. Sowa admits violating Standard 66 (conviction of a felony or misdemeanor) of Bar Rule 4-102 (d) in connection with his guilty plea in the United States District Court for the Northern District of Georgia on 27 counts of mail fraud in violation of Title 18, United States Code, Sections 1341 and 1342. He admits that the offenses to which he pled guilty are felonies and that his conviction constitutes a violation of Standard 66. He asks this Court to accept the voluntary surrender of his license, which is tantamount to disbarment under Bar Rule 4-110 (f).
We have reviewed the record and agree to accept Sowa’s petition for voluntary surrender of his license to practice law in this State. The name of John J. Sowa hereby is removed from the rolls of persons entitled to practice law in the State of Georgia. Sowa is reminded of his duties under Bar Rule 4-219 (c) to notify timely all clients of his inability to represent them, to take all actions necessary to protect the interests of his clients, and to certify to this Court that he has satisfied the requirements of the rule.

Voluntary surrender of license accepted.


All the Justices concur.